Citation Nr: 1760275	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol use disorder. prior to June 16, 2015, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1988 to October 1992, and was discharged under honorable conditions.  The Veteran received multiple awards and medals including the Army Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran raised a separate claim (Form 21-526EZ) for service connection for major depression, secondary to PTSD in July 2013, and a separate claim for service connection for alcohol abuse in June 2015.  The Board has considered the manifestations of these disorders in evaluating the Veteran's service-connected PTSD and note that the Agency of Original Jurisdiction (AOJ) has recharacterized the Veteran's service-connected disability to account for these diagnoses.

In December 2015, the Providence, Rhode Island RO increased the Veteran's rating to 70 percent for PTSD effective June 16, 2015.  Because the increase in evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the rating decision was issued by the Providence, Rhode Island RO, the Veteran currently resides in South Carolina.  Accordingly, the jurisdiction of his appeal remains with the RO in Columbia, South Carolina.

The issues of service connection for a low back disability and for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and not higher, for PTSD, from the effective date of service connection, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for an increased rating for PTSD, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Initial Increased Rating for PTSD

The Veteran seeks an initial rating in excess of 30 percent for his service connected PTSD prior to June 16, 2015, and in excess of 70 percent thereafter.  In a January 2011 correspondence, the Veteran stated that he had suicidal thoughts until he spoke with his family, he had nightmares and he was forgetful.

In a January 2011 correspondence, the Veteran's sister stated that the Veteran had nightmares, a quick temper, mood swings, frequent memory loss, and suicidal thoughts.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for PTSD with an evaluation of 30 percent was granted in a March 2012 rating decision.  The Veteran filed a claim for increased rating in January 2015.  A rating decision issued in December 2015 increased the disability rating to 70 percent effective June 16, 2015.

The Veteran is currently assigned a 30 percent rating for his service connected  PTSD, prior to June 16, 2015, and 70 percent from June 16, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994)

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board in November 2015, the DSM-IV is no longer applicable to his claim.

The evidence reflects that the Veteran has been diagnosed with other nonservice-connected psychiatric disorders.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Post service treatment records reflect a diagnosis of PTSD from January 2012, a diagnosis of alcohol use disorder from February 2015, and a diagnosis of major depressive disorder (MDD) from December 2015.

The Veteran was afforded a VA examination in January 2012, which reflected a diagnosis of chronic PTSD.  The Veteran reported he was divorced and lived with his mother.  He had six children who did not live with him.  For the past three years, he had been employed full time as a motor vehicle operator.  He reported that he would drink approximately three to four beers per day.  He did not think that alcohol abuse was a problem for him.  The Veteran symptoms included anxiety, and difficulty in adapting to stressful circumstances, including work or a work like setting.

An initial primary care visit in May 2012 reflects that the Veteran reported hyperventilation, insomnia, thoughts of suicide, emotional instability, illusions, delusions, tension hallucinations, memory impairment, memory loss and nightmares.

VA treatment records in November 2012 reflect that the Veteran repeatedly spoke with suicide prevention coordinators following allegations that he had sexually assaulted a minor.  A treatment provider noted that the Veteran was at high risk for suicide.  The Veteran reported that he had been drinking heavily since leaving service to deal with flashbacks.  He reported that the problem had been that he became mean when he was drunk, would often black out, and could not remember what happened.  The treatment provider noted that the Veteran's risk factors included alcohol abuse and impulsivity/poor self-control.

A February 2015 PTSD Disability Benefits Questionnaire (DBQ) reflects a diagnosis of PTSD, and alcohol use disorder, moderate.  The psychiatrist noted that it was not possible to differentiate what portion of occupational and social impairment was caused by each mental disorder.  The Veteran reported he had a distant relationship with his children because they lived with their mothers.  The Veteran had been working for the Department of Defense (DOD) for the past six years.  He denied having performance problems, ever being fired from a job, or having difficulty with supervisors and/or coworkers.  The Veteran later reported that he had been charged with Breach of Trust twice for giving discounts when he was not supposed to and for taking liquor from an employer.  The Veteran reported drinking three to four times a week.  The Veteran's symptoms included depressed mood and anxiety.

The Veteran was afforded a VA examination in December 2015, which reflected a diagnosis of PTSD, MDD and alcohol use disorder.  The examiner noted that the depression and alcohol use disorder appear related to his PTSD.  The Veteran reported that he had a poor relationship with his six children and three grandchildren.  He had one close friend he saw daily, and he was close to his mother and saw her once a week.  He reported working at the DOD for the past six years.  He had missed ten days from work due to mental health issues.  He reported being irritable on the job and was short with co-workers and supervisors.  He had concentration problems, which slowed him down and caused him to make mistakes.  He reported being charged with criminal sexual misconduct with a minor, second-degree attempt from an incident in 2012.  He reported drinking five to seven times per week, and would have twelve drinks.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The MDD symptoms included depressed mood, low energy, motivation, fatigue, decreased feelings of hope and worth, isolation, loss of interest in activities, decreased appetite, and problems with irritability, concentration and sleep.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 70 percent rating, but not higher, for the entire period on appeal.

As the February 2015 psychiatrist has stated it is not possible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD versus his other diagnosed psychiatric disorders, and the December 2015 examiner has stated that the Veteran's depression and alcohol use disorder appeared related to his PTSD; VA has resolved any doubt in his favor and attributed the impairments from these disorders to his service-connected PTSD.  See Mittleider, supra.

Throughout the period on appeal, the Veteran's psychiatric symptoms were manifested primarily by ongoing symptoms of irritability, anxiety, depressed mood, suicidal ideation, sleep disturbance, impaired impulse control, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the period on appeal.

However, the Board finds that the symptoms associated with the Veteran's psychiatric condition do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric condition.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented.  He was able to maintain a relationship with his mother and at least one friend, though, the Board acknowledges that the Veteran did not have a close relationship with his children or grandchildren.  The evidence also reflects that the Veteran has been employed with the DOD for the past seven years.  Therefore, the Board finds that total social and occupational impairment has not been shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.


ORDER

Entitlement to a 70 percent rating for PTSD, but no higher, is granted, for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I. Service Connection for Low Back Disability

The Veteran seeks service connection for a low back disability, which he asserts is related to service.

Post-service treatment records reflect complaints of occasional low back pain from September 2010 and a diagnosis of osteoarthritis of the spine from November 2013.

VA treatment records in July 2015 reflect that Veteran reported low back pain at mid and low lumbar region for more than 20 years.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's low back disability, to include whether the Veteran's low back disability is related to service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.

II. Service Connection for Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus, which he asserts is related to service.

The Veteran served in the United States Army from November 1988 to October 1992.  An August 1992 Report of Medical History reflects that the Veteran reported that he had foot trouble with numbness and sharp pains along the bottom of both feet.

Post-service treatment records reflect complaints of occasional numbness and pain in the Veteran's feet from September 2012.  Post service treatment records also reflect a diagnosis of flat feet from May 2012, and a diagnosis of plantar fasciitis from September 2012.

The Veteran was afforded a VA examination in August 2013, which reflected a diagnosis of bilateral pes planus.  The Veteran reported that the onset of foot problems to the gradual onset of plantar pain was in 1992.  His foot pain had increased ever since.  He was treated with medication.  The examiner opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the service treatment records document one complaint of foot pain in service, with a normal examination in 1992.  No further notes were found to indicate any ongoing foot problems in service.  There was no evidence for a chronic condition in service.  The examiner did not discuss the Veteran's report of continuous pain and foot problems since service.

Based on the outlined deficiencies in the most recent medical opinion, the Board finds that a supplemental VA opinion is warranted to determine the etiology of the Veteran's bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's low back disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any low back disability, to include osteoarthritis of the spine, manifested during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's bilateral pes planus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any bilateral foot disability, to include pes planus and plantar fasciitis manifested during, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the Veteran's report of continuous pain and foot problems since service.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


